Citation Nr: 0022164	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for traumatic 
synovitis of the right knee, with cartilage degeneration, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In a November 1999 rating decision, the RO increased the 
evaluation for the veteran's service-connected right knee 
disorder from 10 percent to 20 percent, effective from 
February 1999 (the date of receipt of the veteran's current 
claim).  As the 20 percent evaluation represents less than 
the maximum available evaluation under the applicable 
diagnostic criteria, the veteran's claim for an increased 
evaluation remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee disorder is productive of 
painful motion, tenderness, and soreness, but there is no 
evidence of instability, recurrent subluxation, or flexion 
limited to less than 130 degrees; his right knee symptoms are 
no more than moderate in degree.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
traumatic synovitis of the right knee, with cartilage 
degeneration, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

The Board observes that the RO initially granted service 
connection for traumatic synovitis of the right knee in a 
November 1948 rating decision, following the receipt of 
service medical records showing an in-service right knee 
injury in July 1945.  A noncompensable (zero percent) 
evaluation was assigned, effective from November 1948.  In a 
June 1990 rating decision, the RO increased this evaluation 
to 10 percent, effective from March 1990, in view of a May 
1990 VA examination that revealed increased right knee pain.  
At the time of the receipt of the veteran's claim in February 
1999, the 10 percent evaluation was still in effect.

A February 1999 VA treatment record indicates that the 
veteran was seen for complaints of chronic right knee pain.  
An examination revealed no effusion, focal point tenderness, 
or joint laxity of the right knee.  Crepitus was palpated 
with joint range of motion.  The impression was knee pain.   
X-rays of the right knee from the same date revealed no 
significant bone or joint abnormalities in the right knee.

During his March 1999 VA orthopedic examination, the veteran 
complained of increased pain and soreness of the right knee 
since a January 1999 injury.  The examination revealed a 
right-sided limp; range of motion of the right knee from zero 
to 130 degrees, with slight crepitus, pain, and tenderness 
with motion; no evidence of effusion or medial or joint line 
tenderness; stability to medial, lateral, anterior, and 
posterior testing; and a negative McMurray's test.  The 
diagnosis was a residual injury of the right knee.  

The claims file also includes medical records from Kaiser 
Permanente.  An April 1999 x-ray report indicates no 
abnormalities of the right knee and specifically notes no 
apparent arthritic changes.  A magnetic resonance imaging 
study (MRI) of the right knee from June 1999, however, 
revealed an irregular signal intensity within the medial 
aspect of the lateral femoral condyle, which was found to be 
compatible with osteochondritis dissecans; notably, the 
quadriceps mechanism, anterior and posterior cruciate 
ligaments as well as the menisci and collateral ligaments 
were intact.  A July 1999 record indicates a diagnosis of 
patella femoral degeneration, following an MRI and x-rays.  A 
subsequent treatment record from that month indicates that 
the veteran was seen for complaints of pain and swelling of 
the right knee.  An examination revealed constant pain but no 
swelling, and the examining doctor indicated that the veteran 
was not taking non-steroidal anti-inflammatory drugs because 
he was currently taking Coumadin.  Stress testing revealed 
stability of the knee, and range of motion of the knee from 
zero to 130 degrees was shown on examination.  The 
assessments were osteochondritis dissecans of the right 
lateral femoral condyle and right bursitis.  

During his September 1999 RO hearing, the veteran described 
right knee pain that was aggravated after standing for 15 to 
20 minutes.  Other symptoms described by the veteran included 
popping and fatigability of the right knee.  Also, the 
veteran indicated that he was presently working 40 hours per 
week in a security job, but he testified that he had missed 
several days of work on account of his right knee disability.  
Following this hearing, in a November 1999 rating decision, 
the RO increased the evaluation for the veteran's right knee 
disability to 20 percent, effective February 1999, on the 
basis of significant right knee pain affecting functioning 
and MRI evidence of cartilage degeneration.

X-rays from Kaiser Permanente, dated in December 1999, 
revealed mild degenerative arthritic changes of both knees 
and evidence of slight lateral subluxation of both patellae.

The veteran underwent a second VA orthopedic examination in 
January 2000, during which he complained of pain, stiffness, 
giving way, fatigability, and lack of endurance of the right 
knee.  He was noted to be working part-time in security, but 
had quit his other job because he was unable to do the 
physical part of it.  He was able to perform normal daily 
activities, had unsuccessfully tried a knee brace, had had no 
surgery on the knee, and was currently not on any medication. 
The examination revealed that the veteran could ambulate 
independently without aids or assistance.  There was evidence 
of generalized tenderness and soreness around the knee and 
some mild crepitation with motion.  Range of motion testing 
revealed flexion from zero to 130 degrees, with pain just to 
extremes of motion.  There was no effusion or medial or 
lateral joint line tenderness.  The examiner noted that the 
veteran had "more pain" while walking and standing, which 
he could do for only 15 to 20 minutes at a time.  The knee 
was stable to medial, lateral, anterior, and posterior 
testing, and McMurray's test was negative.  The diagnosis was 
a residual injury to the right knee, with osteochondritis 
dissecans of the lateral femoral compartment.  The examiner 
also opined, upon a review of the records, that the veteran's 
present right knee condition was related to his original in-
service injury and that he had some functional impairment 
with prolonged standing and "problems" with climbing, 
squatting, and crawling activities.

During his July 2000 VA video conference hearing before the 
undersigned Board member, the veteran complained of pain, 
instability, cracking, and swelling of the right knee.  He 
also reported that he had not worked for two months and that 
his right knee disability precluded him from a job requiring 
"stairs and a lot of walking."  Also, he reported no 
treatment from Kaiser Permanente subsequent to the treatment 
described above.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, the RO has evaluated the veteran's service-
connected right knee disability at the 20 percent rate by 
analogy to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1999).  Under this section, a 20 percent 
evaluation is warranted for malunion of the tibia and fibula 
with moderate knee or ankle disability, while a 30 percent 
evaluation is warranted in cases of malunion of the tibia and 
fibula with marked knee or ankle disability.

The Board has considered all of the evidence described above.  
Prominent among the veteran's right knee symptoms are pain 
with motion, tenderness, and soreness.  Such symptoms as 
painful motion and functional loss due to pain are to be 
considered in determining whether a higher evaluation is in 
order.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (1999).  However, the Board would 
point out that, in the cited November 1999 rating decision, 
the RO specified that the assigned 20 percent evaluation was 
predicated in large part on the presence of functional loss 
due to pain.  Moreover, there is no evidence of such symptoms 
as right knee instability or limitation of flexion of the 
right knee to less than 130 degrees.  In short, the veteran's 
right knee disability picture is moderate, but not more, in 
degree, and a higher evaluation under Diagnostic Code 5262 is 
not in order.

Also, the Board has considered whether a higher evaluation 
might be warranted under other potentially applicable 
diagnostic code sections.  However, there is no evidence of 
ankylosis of the right knee at a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5256); severe recurrent subluxation or lateral 
instability of the right knee (the criteria for a 30 percent 
evaluation under Diagnostic Code 5257); limitation of right 
knee flexion to 15 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5260); or limitation of 
right knee extension to 20 degrees (the criteria for a 30 
percent evaluation under Diagnostic Code 5261).  Moreover, as 
there is no objective medical evidence of the veteran's 
reported instability of the right knee, there is no basis for 
separate evaluations for instability under Diagnostic Code 
5257 and arthritis of the right knee.  See VAOPGCPREC 9-98 
(Aug. 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  Similarly, 
the Board notes that synovitis (Diagnostic Code 5020) is 
rated analogous to degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5020 (1999).  Under Diagnostic Code 5003, a disorder is rated 
based on limitation of motion of the joint.  Thus, since the 
veteran's right knee disorder is currently rated under 
Diagnostic Code 5262 which is also predicated on limitation 
of motion of the joint, a separate evaluation under 
Diagnostic Code 5003 is not in order.  See 38 C.F.R. § 4.14 
(1999).  Further, as noted above, there is no objective 
medical evidence that the factors set forth in Diagnostic 
Code 5257 have been met such that a separate evaluation would 
be in order under that Code and the applicable code for 
arthritis based on painful or limited motion of the knee 
joint in question.  

Overall, the Board finds no schedular basis for an evaluation 
in excess of 20 percent for the veteran's traumatic synovitis 
of the right knee, with cartilage degeneration.  As such, the 
preponderance of the evidence is against the veteran's claim 
for that benefit.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In this regard, the Board would 
point out that the veteran has not asserted that there is 
documentary evidence, such as employment records, linking his 
previous time lost from work and his current unemployment 
situation with his right knee disability.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for traumatic 
synovitis of the right knee, with cartilage degeneration, is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

